DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Claims 4 and 6 are hereby withdrawn by the examiner as being drawn to features of non-elected species of figure 6, which are not present in the elected embodiment of figure 5).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the groove extends from the first end portion to (emphasis added) the second end portion”.  The examiner notes that the disclosed groove does not extend completely from the first end portion to the second end portion, but rather only partially.  The specification uses the language - - the groove extends from the first end portion toward (emphasis added) the second end portion- -.  It appears as if applicant has intended to claim - - toward - -, rather than “to” and as such the examiner suggests the language - -the groove extends from the first end portion toward the second end portion- -.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayahsi et al. US 2018/0306276 in view of Kobayashi US 2002/0178861.
Kobayahsi discloses: 
Claim 1-   a flexible external gear (3) configured to partially mesh with the internal gear (2) and relatively rotate around a rotation axis with respect to the internal gear (the device performs this function); and a wave generator (4) configured to come into contact with an inner circumferential surface of the external gear and move a meshing position of the internal gear and the external gear in a circumferential direction around the rotation axis (see figure 3), wherein the wave generator includes: a cam (22) having an elliptical outer circumferential surface (see figure 2b); and a bearing (23) disposed between the inner circumferential surface of the external gear and the outer circumferential surface of the cam, lubricant (paragraph 47) is applied to the inner circumferential surface of the external gear, and a groove (17) is provided along the rotation axis on at least one of the inner circumferential surface of the external gear and an outer circumferential surface of the bearing.
Kobayahsi ‘276 does not disclose grease.
	Kobayahsi ‘861 teaches grease (paragraphs 8 and 13) for the purpose of prolonging lubrication life (paragraph 13).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayahsi ‘276 and provide grease, as taught by Kobayahsi ‘861, for the purpose of prolonging lubrication life.
Claim 2-   wherein an angle formed by the groove and the rotation axis is 5 degrees or less (the angle is 0 degrees see figures 3a and 3b)
Claim 3-   wherein two end portions of the external gear along the rotation axis include an opened first end portion (right side of figure 3) and a second end portion (left side of figure 3) at an opposite side of the first end portion, the wave generator (4) is fit in the inner circumferential surface of the external gear in a position closer to the first end portion than the second end portion of the external gear (see figure 3a), the groove is provided on the inner circumferential surface of the external gear (17 is inside of 3), and the groove extends from the first end portion toward the second end portion and is provided across a portion in contact with the bearing of the wave generator on the inner circumferential surface of the external gear (see figure 3a).
Claim 5-   wherein a plurality of the grooves (see multiple instances of 17) are provided.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658